Order entered October 30, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00572-CV

                                ANDRES CHEVEZ, Appellant

                                               V.

                       JERRY L. BRINKERHOFF, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-015850-E

                                           ORDER
       We GRANT appellant’s October 28, 2013 third motion for an extension of time to file a

brief. Appellant shall file his brief on or before November 8, 2013. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE